Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claim Amendment filed on 02/09/2021; claims 1, 6, 8, 13, and 15 have been amended; claims 16-18 have been added; claims 1, 13, and 15 are independent claims.  Claims 1-18 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 1, 7, 10-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (“Madhok,” US 2014/0189888, published Jul. 3, 2014), in view of Greaves,”  WO 2015/019104, published Feb. 12, 2015), and further in view of Hong et al. (“Hong,” US 2017/0078278, published Mar. 2017).
Regarding claim 1, Madhok discloses a data protection method for an in-vehicle infotainment (IVI) system (Madhok: par. 0007; IVI (in-vehicle infotainment) system), the method comprising:
receiving user identification data (Madhok: abstract: par. 0073; persistent digital identity includes a user name/identifier);
generating a unique token on the basis of the user identification data (Madhok: par. 0082; generate a secure access token); 
transmitting the token to a device for presentation to a user (Madhok: par. 0036; the recipient receives a secure access token as an encrypted link); 
receiving, by the IVI system, first user input data (Madhok: par. 0035, When the recipient de-references the secure access token (e.g., the user clicks on the link), an embodiment presents the secure access token to the vehicle-based Distributed Shared Data Object delivery gateway (e.g., a content delivery network), which authenticates that the user who is presenting the secure access token is indeed the user to whom the secure access token was sent, authorizes the data to be shared with the recipient (e.g., looks up the data sharing policy referenced by the secure access token), and redirects the user (silently) to the vehicle-based Distributed Shared Data Object);
transmitting, by the IVI system, the first user input data to a backend server (Madhok: par. 0035, When the recipient de-references the secure access token (e.g., the user clicks on the link), an embodiment presents the secure access token to the vehicle-based Distributed Shared Data Object delivery gateway (e.g., a content delivery network), which authenticates that the user who is presenting the secure access token is indeed the user to whom the secure access token was sent, authorizes the data to be shared with the recipient (e.g., looks up the data sharing policy referenced by the secure access token), and redirects the user (silently) to the vehicle-based Distributed Shared Data Object); 
determining that the first user input data corresponds to the token (Madhok: par. 0035, When the recipient de-references the secure access token (e.g., the user clicks on the link), an embodiment presents the secure access token  to the vehicle-based Distributed Shared Data Object delivery gateway (e.g., a content delivery network), which authenticates that the user who is presenting the secure access token is indeed the user to whom the secure access token was sent, authorizes the data to be shared with the recipient (e.g., looks up the data sharing policy referenced by the secure access token), and redirects the user (silently) to the vehicle-based Distributed Shared Data Object): 
receiving second user input data (Madhok: par. 0084, “… present the secure access token to the cloud based unified stored of vehicle data … to authenticate the identify of the endpoint … if the endpoint is authenticated …”); and 
in response to determining that the second user input data, creating a secure container within the IVI system for access by the user (Madhok: par. 0084; “… enable the authenticated endpoint (i.e. IVI system) to download or link to secure container …” i.e. creating a local copy of the secure container).
Madhok further discloses the IVI system in response to a successful two phases user authentication (Madhok: par. 0084, “… present the secure access token to the cloud based unified stored of vehicle data … to authenticate the identity of the endpoint … if the endpoint is authenticated …”), creating a secure container within the IVI system for access by the user (Madhok: par. 0084; “… enable the authenticated endpoint to download or link to secure container …” i.e. creating a local copy of the secure container) but does not explicitly disclose generating, by the backend server, a one-time password (OTP) on the basis of the token, and transmitting, by the backend server, the OTP both (1) to the IVI system and (2) to a mobile device of the user;  receiving, by the IVI system, second user input data; and in response to determining, by the IVI system, that the second user input data corresponds to the OTP, creating, by the IVI system, a secure container within the IVI system for access by the user.
However, in an analogous art, Greaves teaches, wherein
generating, by the backend server, a second token (Greaves: page 3, pat. 0007, (a3) the authenticator transmits a transaction token to the access device and to the user device), and
transmitting, by the backend server, the second token both (1) to the IVI system and (2) to a mobile device of the user (Greaves: page 3, pat. 0007, (a3) the authenticator transmits a transaction token to the access device and to the user device); 
receiving, by the IVI system, second user input data (Greaves: (a4) the user device communications with the access device to request exercise of the privilege, the communication including the user device transaction token); and
in response to determining, by the IVI system, that the second user input data corresponds to the second token, creating, by the IVI system, allowing exercise within the IVI system for access by the user (Greaves: (a5) a matching operation is performed on the user device transaction token and the access device transaction token and the access device is arranged to allow exercise of the or each privilege of the result of the matching process meets predetermined criteria);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Greaves with the method and system of Madhok, wherein in response to determining that the first user input data corresponds to the token: generating, by the backend server, a second  token, and transmitting, by the backend server, the second token both (1) to the IVI system and (2) to a mobile device of the user; receiving, by the IVI system, second user input data; (m) in response to determining, by the IVI system, that the second user input data corresponds to the second token, creating, by the IVI system,  allowing exercise within the IVI system for access by the user to provide users with means for communicating more securely with remote devices such as mobile telephones or vehicle telematics systems or off-board digital services to minimize the risk of unauthorised operations (Greaves: par. 0004).
The combination of Madhok and Greaves discloses transmitting, by the backend server, the second token both (1) to the IVI system and (2) to a mobile device of the user;  receiving, by the IVI system, second user input data; and (m) in response to determining, by the IVI system, that the second user input data corresponds to the second token, creating, by the IVI system, a secure container within the IVI system for access by the user but does not explicitly disclose one-time password (OTP) on the basis of the token.
However, in an analogous art, Hong teaches, wherein transmitting, by the backend server, a one-time password (OTP) both (1) to the system and (2) to a mobile device of the user (Hong: fig. 5; par. 0067, the authentication server 230 shown in FIG. 5 may generate an OTP and transmit the generated OTP to the computer devices 220A, 220B, and 220C.  The computer devices 220A, 220B, and 220C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hong with the method and system of Madhok and Greaves, wherein a one-time password (OTP) on the basis of the token to provide users with means for The service server can approve the money transfer between the users, when the authentication is successful.  The OTP terminal and the authentication server can share the time used for generating the OTP without communicating (Hong: pars. 0053, 0103).
Regarding claim 7, the combination of Madhok, Greaves, and Hong teaches the method according to claim 1.  Madhok further discloses wherein the user identification data comprises at least one of a user's name, a user's mobile number, a user's address, a user's e-mail address, a user's driving license number, a user's personal identification information, and a user's biometric information (Madhok: fig. 4;  pars. 0072-0073, email addresses).
Regarding claim 10, the combination of Madhok, Greaves, and Hong teaches the method according to claim 1.  Madhok teaches wherein communication between the backend server and the IVI system is performed over a secure communication channel (Madhok: fig. 2, par. 0072, Server or a peer-to-peer node in data communication via network 105 with the components of the vehicle-based Distributed Shared Data Object system 110 operating on the computing platform of the vehicle 280) can receive a request from the user associated with vehicle 280 to build the unified data set).
Regarding claim 11, the combination of Madhok, Greaves, and Hong teaches the method according to claim 1.  Madhok further discloses wherein the IVI system comprises an automotive infotainment head unit in a car shared by a plurality of users (Madhok: par. 0007; IVI (in-vehicle infotainment) systems). 
Regarding claim 13, claim 13 is directed to a system comprising: 
a backend server comprising a first processor and a first memory (Madhok: par. 0072, data server; fig. 13, pars. 0085, 0088); and an in-vehicle infotainment (IVI) system comprising a first processor and a first memory (Madhok: par. 0007; IVI (in-vehicle infotainment) systems; fig. 13, pars. 0085, 0088) associated with the method claimed in claim 13; claim 13 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a non-transitory computer-readable medium including instructions that, when executed by a system, cause the system to perform the steps of: receiving user identification data; generating a unique token on the basis of the user associated with the method claimed in claim 1; claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (“Madhok,” US 2014/0189888, published Jul. 3, 2014), in view of Greaves et al. (“Greaves,” WO 2015/019104, published Feb. 12, 2015), and further in view of Hong et al. (“Hong,” US 2017/0078278, published Mar. 2017), and Lu et al. (“Lu,.
Regarding claim 2, the combination of Madhok, Greaves, and Hong teaches the method according to claim 1.  Madhok does not explicitly disclose wherein the backend server saves the token in a memory unit.
However, in an analogous art, Lu discloses a device and system operating method for online activation of mobile terminal token, wherein the backend server saves the token in a memory unit (Lu: par. 0178; the cloud authentication server generates a token sequence number upon a token sequence number generating method, associates the token sequence number with the username and stores the token sequence number in the server storage area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lu with the method and system of Madhok, Greaves, and Hong, wherein the backend server saves the token in a memory unit to provide users with means for method enables implementing mobile terminal token activating process, and improving safety of activating process (Lu: abstract, par. 0006).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (“Madhok,” US 2014/0189888, published Jul. 3, 2014) , in view of Greaves et al. (“Greaves,”  WO 2015/019104, published Feb. 12, 2015), and further in view of Hong et al. (“Hong,” US 2017/0078278, published Mar. 2017), and Iyer et al. (“Iyer,” US 2017/0300697, filed Apr. 13, 2016). 
Regarding claim 3, the combination of Madhok, Greaves, and Hong teaches the method according to claim 1.  Madhok, Greaves, and Hong do not explicitly disclose 
However, in an analogous art, Iyer discloses enforcing security policies for software containers, wherein the secure container is a custom root file system instantaneously created on a host root file system of the IVI system (Iyer: fig. 1, par.  0022;  As shown, container 110 includes application programs 121 and 122, a script program 123, middleware programs 124, a base operating system 125 (i.e., components of an OS not included in an OS kernel), and a root file system.; fig. 3; par. 0031; creating a completed container instance A 321).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iyer with the method and system of Madhok, Greaves, and Hong, wherein the secure container is a custom root file system instantaneously created on a host root file system of the IVI system to provide users with means for using a cloud computing model to provide service delivery for enabling convenient and on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service (Iyer: par. 0055).
Regarding claim 4, the combination of Madhok, Greaves, Hong, and Iyer teaches the method according to claim 3.  Iyer further discloses wherein the custom root file system exists on the host root file system as a directory and is protected through host security policies (Iyer: par. 0034; By associating a security prerequisite file 312 with a container image, a user 301 may be able to dictate policies on a wide variety of security matters within production environments where the containers are installed. For example, security policies may relate to network security (e.g., container isolation), file system security (e.g., integrity checking), and event logging within the production environment; See also par. 0031). 
Regarding claim 5, the combination of Madhok, Greaves, Hong, and Iyer teaches the method according to claim 4. Iyer further discloses wherein the host security policies are active security policies (Iyer: par. 0034; By associating a security prerequisite file 312 with a container image, a user 301 may be able to dictate policies on a wide variety of security matters within production environments where the containers are installed. For example, security policies may relate to network security (e.g., container isolation), file system security (e.g., integrity checking), and event logging within the production environment.). 
Regarding claim 6, the combination of Madhok, Greaves, Hong, and Iyer teaches the method according to claim 3.  Iyer further discloses comprising confining user data and user application to the secure container such that the user data and application running on the custom root file system inside the secure container does not impact applications and associated data running on the host root file system of the IVI system (Iyer: par. 0034; By associating a security prerequisite file 312 with a container image, a user 301 may be able to dictate policies on a wide variety of security matters within production environments where the containers are installed. For example, security policies may relate to network security (e.g., container isolation), file system security (e.g., integrity checking), and event logging within the production environment; par. 0020, run applications in containers; par. 0022, container includes application programs 121 and 122; pars. 0029, 0031, 0033, utilizing a user interface to create the container image and/or a configuration file describing the container );
  Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (“Madhok,” US 2014/0189888, published Jul. 3, 2014) , in view of Greaves et al. (“Greaves,”  WO 2015/019104, published Feb. 12, 2015), and further in view of Hong et al. (“Hong,” US 2017/0078278, published Mar. 2017), and Toh et al. (“Toh,” US 2016/0192011, published Jun. 30, 2016).
Regarding claim 8, the combination of Madhok, Greaves, and Hong teaches the method according to claim 1.  Madhok further discloses further comprising backing up data available in the secure container on a backup server (Madhok: par. 0077, all these unified data sets can be stored in the network cloud 105).
Madhok does not explicitly disclose deleting the secure container from the IVI system when the user logs out of the IVI system.
However, in an analogous art, Toh discloses system and method for networked communication of information content by way of a display screen and a remote controller, wherein deleting the secure container from the IVI system when the user logs out of the IVI system (Toh: par. 0155; the system performs housekeeping operations that automatically delete and/or wipe (e.g., securely delete) the user's account information for a particular social media account when the user logs out of that social media account).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Toh with the method and system of Madhok, Greaves, and Hong, wherein deleting the secure (Toh: par. 0155).
Regarding claim 9, the combination of Madhok, Greaves, Hong, and Soni teaches the method according to claim 8. Madhok further discloses wherein the backup server is available as a cloud based service and the backup of the user identification data is stored in a network cloud (Madhok: fig. 2, pars. 0043, 0071-0072, 0077; network cloud). 
  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (“Madhok,” US 2014/0189888, published Jul. 3, 2014) , in view of Greaves et al. (“Greaves,”  WO 2015/019104, published Feb. 12, 2015), and further in view of Hong et al. (“Hong,” US 2017/0078278, published Mar. 2017), and Barton et al. (“Barton,” US 2014/0108793, published Apr. 17, 2014).
Regarding claim 12, the combination of Madhok, Greaves, and Hong teaches the method according to claim 1. Madhok, Greaves, and Hong do not explicitly disclose wherein the secure container is created only temporarily and/or data is stored within the secure container only temporarily. 
However, in an analogous art, Barton discloses controlling mobile device acess to secure data, wherein the secure container is created only temporarily and/or data is stored within the secure container only temporarily (Barton: par. 0169, a secure container serving as a temporary repository for documents and other data sent to the mobile device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barton with the (Barton: par. 0005).
  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (“Madhok,” US 2014/0189888, published Jul. 3, 2014), in view of Greaves et al. (“Greaves,” WO 2015/019104, published Feb. 12, 2015), and further in view of Hong et al. (“Hong,” US 2017/0078278, published Mar. 2017), and Kannappa (“Kannappa,” US 2018/0018833, filed Jul. 18, 2016).
Regarding claim 14, the combination of Madhok, Greaves, and Hong teaches the method according to claim 13.  Madhok, Greaves, and Hong do not explicitly disclose wherein the transmitted OTP is stored on a local cryptographic storage unit in the IVI system. 
However, in an analogous art, Kannappa disclose vehicle database storage and retrieval methods and systems, wherein the password is stored on a local cryptographic storage unit in the IVI system (Kannappa: par. 0036, the vehicle computing system 212 may store authentication information such as passwords or biometric information.  The vehicle computing system 212 may compare authentication information provided by the requesting device 204 with the authentication information stored to verify a match.  This will ensure that information stored in the in-vehicle database 214 cannot be accessed in an unauthorized manner.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kannappa with the method and system of Madhok, Greaves, and Hong, wherein the transmitted OTP is stored on a local cryptographic storage unit in the IVI system to provide users with means for transmitting desired information to the requesting device by the remote server so as to improve processing efficiency (Kannappa: abstract).
  Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madhok et al. (“Madhok,” US 2014/0189888, published Jul. 3, 2014), in view of Greaves et al. (“Greaves,” WO 2015/019104, published Feb. 12, 2015), and further in view of Hong et al. (“Hong,” US 2017/0078278, published Mar. 2017), and Fojtik et al. (“Fojtik,” US 2017/0124320, filed May 4, 2017).
Regarding claim 16, the Madhok, Greaves, and Hong teaches the method according to claim 1.  Madhok, Greaves, and Hong do not explicitly disclose wherein data stored in the secure container is kept separate from a file system of the IVI system.
However, in an analogous art, Fojtik discloses enabling resource access for secure application containers, wherein data stored in the secure container is kept separate from a file system (Fojik: par. 0032, the secure container 220 may be associated with a container account 225, which may be configured to have a limited amount or no permissions to access the system files and directories 230 of system 200.  As such, these system files or directories 230 may be located outside of the secure container 220 and stored in a location associated with system 200.  By not including the system files or directories in the container 220, this allows the container 220 to be very "thin" so as to use as little space as possible when stored in memory 201).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fojtik with the method and system of Madhok, Greaves, and Hong, wherein data stored in the secure container is kept separate from a file system of the IVI system. to provide users with a means for allowing the container to be secured such that the container account can successfully execute the application so as to ensure that the application can access needed system resources, while protecting a host system from potential attacks, thus eliminating overhead needed to start and maintain full system virtualization, and keeping the containers from adversely disrupting processing system if one of the containers becomes compromised due to a hacking attack.  The method enables allowing the application to execute properly, so that resources can be permissioned for access by the container account associated with the application container (Fojtik: abstract, pars. 0019, 0014, 0025).
Regarding claim 17, claim 17 is similar in scope to claim 16, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 16, and is therefore rejected under similar rationale.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Canh Le/
Examiner, Art Unit 2439

February 14th, 2021 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439